OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed. Whether a protective sweep is justified under particular circumstances involves a mixed question of law and fact. Where, as here, there exists record support for the Appellate Division’s *881resolution of this question, the issue is beyond this Court’s further review. Defendant’s remaining claims are without merit.
Concur: Chief Judge Lippman and Judges Ciparick, Graffeo, Read, Smith and Pigott.